UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: June 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Federal National Mortgage Assn., 01-01-37, 5.500% 8.3% Federal National Mortgage Assn., 09-01-36, 6.000% 3.9% Federal National Mortgage Assn., 03-01-34, 5.500% 3.8% Federal National Mortgage Assn., 12-01-37, 5.500% 2.6% Federal National Mortgage Assn., 11-01-36, 6.000% 2.4% Federal National Mortgage Assn., 06-01-37, 5.500% 2.0% Federal Home Loan Mortgage Corp., 08-01-37, 6.000% 1.6% Federal National Mortgage Assn., 08-01-36, 6.000% 1.6% GSR Mortgage Loan Trust, 05-25-36, 6.500% 1.5% Federal National Mortgage Assn., 05-01-35, 6.000% 1.3% Sector distribution U.S. Government Agency 43% Telecommunication services 3% Consumer discretionary 11% Utilities 3% Mortgage Bonds 11% Energy 3% Financials 9% Information technology 1% Industrials 8% Health care 1% Materials 7% Quality distribution 1 AAA 45% BB 15% AA 3% B 18% A 3% CCC 1% BBB 9% Short-term investments & other 6% 1 As a percentage of the Funds total investments on June 30, 2008. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 6-30-08 (unaudited) This schedule is divided into five main categories: bonds, preferred stocks, tranche loans, U.S. government and agency securities, and short-term investments. Bonds, preferred stocks, tranche loans and U.S. government and agency securities are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 86.43% (Cost $141,249,559) Aerospace & Defense 0.12% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375% 10-15-15 BB+ $200 187,000 Airlines 1.51% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A 367 335,976 Pass Thru Ctf Ser 2000-2 Class B 8.307 04-02-18 BB 379 314,327 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 152 126,040 Delta Airlines, Inc., Sec Pass Thru Ctf Ser A 6.821 08-10-22 A 905 764,506 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 7.027 11-01-19 A 865 726,600 Aluminum 1.27% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,930 1,901,050 Auto Parts & Equipment 1.47% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11-01-15 B 1,000 895,000 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 1,485 1,310,512 Broadcasting & Cable TV 3.75% Canadian Satellite Radio Holdings, Inc., Sr Note (G) 12.750 02-15-14 CCC+ 2,000 1,720,000 CSC Holdings, Inc., Sr Note (S) 8.500 06-15-15 BB 755 741,787 Shaw Communications, Inc., Sr Note 8.250 04-11-10 BB+ 1,000 1,027,500 Sirius Satellite Radio, Inc., Sr Note 9.625 08-01-13 CCC 520 421,200 Videotron Ltd., 6.375 12-15-15 BB 300 278,250 XM Satellite Radio, Inc., Gtd Sr Note 9.750 05-01-14 CCC 1,500 1,432,500 See notes to financial statements Semiannual report | Investors Trust 7 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming 8.72% Chukchansi Economic Development Authority, Sr Note (S) 8.000% 11-15-13 B+ $440 378,400 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10-15-15 B 2,000 1,585,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02-15-15 BB 1,000 970,000 Greektown Holdings, LLC, Sr Note (S) 10.750 12-01-13 D 1,000 740,000 Indianapolis Downs Capital, LLC/ Indianapolis Downs Capital Corp., Sr Sec Note (S) 11.000 11-01-12 B 1,395 1,269,450 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 505 356,025 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 1,000 750,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,000 935,000 Mashantucket Western Pequot Tribe (S), Bond 8.500 11-15-15 BB+ 2,000 1,765,000 Bond 5.912 09-01-21 BB+ 275 255,678 Mohegan Tribal Gaming Authority, Sr Sub Note 7.125 08-15-14 B 1,000 830,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 BB 800 800,000 Gtd Sr Sub Note Ser B 9.000 06-01-12 B 350 300,125 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06-15-15 B+ 1,000 765,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 474 508,365 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 BB 908 877,355 Commodity Chemicals 0.66% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B 1,000 995,000 Construction & Farm Machinery & Heavy Trucks 0.81% Manitowoc Co., Inc., Gtd Sr Note 7.125 11-01-13 BB 500 475,000 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10-18-17 BB 725 746,750 Consumer Finance 3.18% CIT Group, Inc., Sr Note 5.000 02-13-14 A 360 258,510 Ford Motor Credit Co., LLC, Sr Note 9.750 09-15-10 B 2,000 1,743,766 Sr Note 7.375 10-28-09 B 2,425 2,208,639 See notes to financial statements 8 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Consumer Finance (continued) HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911% 11-30-35 A $700 $561,155 Diversified Banks 1.88% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S) 6.860 06-15-32 A+ 1,595 1,424,970 Chuo Mitsui Trust & Banking Co., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 04-15-15 A2 905 781,046 Royal Bank of Scotland Group PLC, Jr Sub Bond (7.648% to 9-30-31 then variable) 7.648 09-30-31 A 630 612,918 Diversified Chemicals 1.29% NOVA Chemicals Corp., Note MTN 7.400 04-01-09 B+ 1,955 1,935,450 Diversified Commercial & Professional Services 2.11% Aramark Corp., 8.500 02-01-15 B 1,000 980,000 Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02-13-13 A 750 760,158 MSX International, Inc., Gtd Sr Sec Note (S) 12.500 04-01-12 CCC+ 1,850 1,424,500 Diversified Financial Services 1.48% Independencia International Ltd., Gtd Sr Bond (S) 9.875 01-31-17 B 1,280 1,219,200 Orascom Telecom Finance, Gtd Note (S) 7.875 02-08-14 B 360 333,900 TAM Capital Inc., 7.375 04-25-17 BB 860 665,425 Diversified Metals & Mining 0.82% Freeport-McMoRan Copper & Gold, Inc., Sr Note 6.875 02-01-14 BBB 500 517,500 Sr Note 8.375 04-01-17 BBB 220 232,100 Vedanta Resources PLC, Sr Note (S) 6.625 02-22-10 BB 480 476,400 Electric Utilities 3.80% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,113 1,188,232 Beaver Valley II Funding, Sec Lease Obligation Bond 9.000 06-01-17 BBB 828 891,864 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB 699 743,469 CE Generation LLC, Sr Sec Note 7.416 12-15-18 BB+ 644 645,398 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB 323 313,938 See notes to financial statements Semiannual report | Investors Trust 9 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) Indiantown Cogeneration LP, 1st Mtg Note Ser A9 9.260% 12-15-10 BB+ $245 $256,160 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB 315 327,600 PNPP II Funding Corp., Debenture 9.120 05-30-16 BBB 397 438,376 TXU Corp., Sec Bond 7.460 01-01-15 CCC 451 401,942 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 500 486,835 Electronic Equipment Manufacturers 0.51% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 745 758,542 Health Care Equipment 0.27% DASA Finance Corp., Gtd Sr Note (S) 8.750 05-29-18 BB 400 407,000 Health Care Facilities 0.68% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 1,000 1,027,500 Household Products 0.24% Yankee Candle Co., Inc., Gtd Sr Sub Note 8.500 02-15-15 B 460 358,800 Industrial Conglomerates 0.40% Waste Services, Inc., Sr Sub Note 9.500 04-15-14 B 600 606,000 Industrial Machinery 0.23% Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Baa1 356 349,053 Integrated Oil & Gas 0.79% Petro-Canada, Debenture 9.250 10-15-21 BBB 1,000 1,179,608 Integrated Telecommunication Services 5.09% Axtel SAB de CV, Sr Note (S) 7.625 02-01-17 BB 810 829,238 Bellsouth Corp., Debenture 6.300 12-15-15 A 835 846,729 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B 1,000 967,500 Citizens Communications Co., Sr Note 7.125 03-15-19 BB 530 474,350 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B+ 1,700 1,695,750 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 BB 1,970 1,950,300 Gtd Sr Note 6.900 05-01-19 BB 1,000 877,500 See notes to financial statements 10 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Investment Banking & Brokerage 0.50% Mizuho Financial Group, Inc., Gtd Sub Bond 8.375% 12-29-49 Aa3 $750 751,508 IT Consulting & Other Services 0.89% NCR Corp., Note 7.125 06-15-09 BBB 375 380,221 Unisys Corp., Sr Note 6.875 03-15-10 B+ 1,000 955,000 Life & Health Insurance 0.30% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10-15-37 BB 520 455,050 Marine 1.70% Navios Maritime Holdings, Inc., Sr Note 9.500 12-15-14 B+ 2,500 2,556,250 Metal & Glass Containers 1.07% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 1,085 1,085,000 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB+ 500 512,500 Multi-Line Insurance 0.94% Liberty Mutual Group, Bond 7.500 08-15-36 BBB 515 450,372 Sr Note (10.75% to 6-15-38 then variable) (S) 10.750 06-15-58 BB+ 1,000 957,500 Multi-Media 0.76% News America Holdings, Inc., Gtd Note 7.750 01-20-24 BBB+ 980 1,058,895 Quebecor Media, Inc., Sr Note 7.750 03-15-16 B 95 88,350 Multi-Utilities 0.41% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 525 612,488 Oil & Gas Drilling 0.90% Delek & Avner-Yam Tethys Ltd., Sr Sec Note (S) 5.326 08-01-13 BBB 234 234,957 Gazprom, Loan Part Note (S) 9.625 03-01-13 BBB 1,000 1,109,300 Oil & Gas Storage & Transportation 1.30% Atlas Pipeline Partners L.P., Gtd Sr Note 8.125 12-15-15 B 140 137,550 Copano Energy LLC, Gtd Sr Note 8.125 03-01-16 B+ 250 251,250 Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B+ 500 507,500 Sr Note 8.750 04-15-18 B+ 500 511,250 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 525 536,582 See notes to financial statements Semiannual report | Investors Trust 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Packaged Foods & Meats 0.73% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note, Step Coupon (Zero to 11-1-08, then 11.500%) Zero 11-01-11 B+ $1,180 1,091,500 Paper Packaging 4.43% Graphic Packaging International, Inc., Gtd Sr Note 8.500% 08-15-11 B 1,000 967,500 Gtd Sr Sub Note 9.500 08-15-13 B 2,500 2,387,500 Smurfit-Stone Container Corp., Sr Note 8.375 07-01-12 B 2,000 1,755,000 Sr Note 8.000 03-15-17 B 1,925 1,540,000 Paper Products 0.21% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 345 314,506 Property & Casualty Insurance 0.50% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 750 753,252 Publishing 1.97% Dex Media West LLC, Sr Sub Note 9.875 08-15-13 B+ 1,891 1,701,900 Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B 2,000 1,257,500 Real Estate Management & Development 0.48% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 345 315,735 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 165 169,846 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BBB 250 240,000 Regional Banks 0.76% NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A+ 1,130 1,134,079 Restaurants 1.06% Landrys Restaurants, Inc., Gtd Sr NoteSer B 9.500 12-15-14 CCC+ 1,615 1,582,700 Semiconductors 1.08% Freescale Semiconductor, Inc., Gtd Sr Note 8.875 12-15-14 B 2,000 1,625,000 Specialized Consumer Services 0.25% Independencia International, Gtd Note (S) 9.875 05-15-15 B 365 367,791 Specialized Finance 4.63% Astoria Depositor Corp., Pass Thru Ctf Ser B (G) 8.144 05-01-21 BB 750 753,750 Bosphorous Financial Services, Sec Floating Rate Note (S) 4.476 02-15-12 Baa2 469 452,163 See notes to financial statements 12 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialized Finance (continued) CCM Merger, Inc., Note (S) 8.000% 08-01-13 B $2,500 $2,131,250 Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 1,500 1,395,000 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 699 711,232 HRP Myrtle Beach Operations, LLC, Sr Sec Note (S) 7.383 04-01-12 B+ 1,745 1,500,700 Specialty Chemicals 1.37% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 565 552,287 Momentive Performance, Gtd Sr Note 9.750 12-01-14 B 1,750 1,496,250 Steel 1.32% Ryerson, Inc., Sr Sec Note (S) 12.000 11-01-15 B+ 2,000 1,985,000 Thrifts & Mortgage Finance 16.12% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 3.954 12-25-46 BB 12,923 577,508 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO 2.078 05-25-47 AAA 7,798 436,228 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.882 03-20-36 AAA 945 870,516 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 5.944 05-20-36 B 1,760 682,748 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.565 04-25-35 AA+ 406 203,182 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 (P) 6.264 07-25-36 BBB 2,463 146,262 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 448 429,529 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A5 8.100 08-15-25 BB 66 54,381 Countrywide Alternative Loan Trust, CMO-REMIC Ser 2006-0A12 Class X IO 4.229 09-20-46 AAA 62,001 2,809,427 Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO 3.478 11-20-35 AAA 7,807 278,122 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO 1.839 08-25-46 AAA 5,244 185,180 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO 4.528 07-25-46 AAA 10,011 425,294 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 2,881 1,957,118 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 6,520 251,363 See notes to financial statements Semiannual report | Investors Trust 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) DB Master Finance LLC, Sub Bond Ser 2006-1 Class M1 (S) 8.285% 06-20-31 BB $1,000 $887,220 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 775,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 0.151 08-19-45 AAA 27,282 869,617 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.217 12-25-34 AA 262 228,286 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (P) 6.157 05-25-36 CCC 249 44,077 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 385 365,943 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 370 356,443 Global Tower Partners Acquisition Partners, LLC, CMO-REMIC Sub Bond Ser 2007-1AG (S) 7.874 05-15-37 B2 360 320,062 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (P) 4.821 08-25-34 AA 858 684,610 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 3,640 3,484,240 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO 3.335 09-19-35 AAA 7,291 150,378 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G) 0.350 05-19-47 BB 15,943 114,592 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G) 0.350 07-19-47 BB 15,953 119,644 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G) 0.343 08-19-37 BB 11,097 79,763 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2006-9A Class N2 (G)(S) 8.350 11-19-36 BBB 483 468,209 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 327 165,275 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 3.730 10-25-36 AAA 15,302 344,306 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 3.400 10-25-36 AAA 14,844 240,469 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.594 05-25-35 AA 430 232,143 Luminent Mortgage Trust, Mtg Pass Thru CtfSer 2006-1 Class X IO 3.887 04-25-36 AAA 22,339 659,701 See notes to financial statements 14 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P) 6.121% 08-25-36 AA $1,238 $588,542 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.827 05-25-35 AA 382 297,971 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 213,910 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 188,238 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 435 413,379 Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.669 04-25-35 AA 1,453 1,002,407 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 1.094 04-25-47 Aaa 18,899 259,864 Mtg Pass Thru Ctf Ser 2007-0A51 Class 1XPP IO 1.118 06-25-47 Aaa 43,280 486,896 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO 0.974 06-25-47 AAA 49,172 537,822 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 1.050 07-25-47 Aaa 24,868 303,077 Wireless Telecommunication Services 1.67% Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC+ 500 507,500 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 655 621,241 Crown Castle Towers, LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 1,000 853,397 Rogers Communications, Inc., Sr Sub Note 8.000 12-15-12 BB+ 500 516,250 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.52% (Cost $1,002,026) Real Estate Management & Development 0.52% Public Storage REIT, Inc., 6.50%, Depositary Shares Ser W BBB+ 40,000 773,600 See notes to financial statements Semiannual report | Investors Trust 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tranche loans 0.13% (Cost $210,000) Health Care Supplies 0.13% IM US Holdings LLC, Tranche (Second Lien Fac) 7.058% 06-26-15 Caa1 $210 199,500 Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value U.S. government & agency securities 59.29% (Cost $88,681,401) U.S. Government Agency 59.29% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 11.250% 01-01-16 AAA $13 14,137 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 2,569 2,608,268 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 570 577,658 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 3,654 3,717,044 30 Yr Pass Thru Ctf 6.000 05-01-38 AAA 876 886,439 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 10 10,281 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 10 9,957 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 28 28,678 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 2,451 2,514,994 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 2,333 2,405,216 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 2,379 2,453,303 30 Yr Pass Thru Ctf 6.500 12-01-36 AAA 343 353,119 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 2,895 2,930,319 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 1,309 1,325,392 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 876 886,546 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 1,549 1,566,667 30 Yr Pass Thru Ctf 6.000 06-01-36 AAA 1,884 1,905,692 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 3,663 3,704,606 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 8,973 9,074,440 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 2,085 2,108,538 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 5,546 5,607,439 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 156 157,719 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 1,895 1,913,943 30 Yr Pass Thru Ctf 5.500 03-01-34 AAA 9,025 8,895,266 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 1,485 1,467,517 30 Yr Pass Thru Ctf 5.500 01-01-37 AAA 19,580 19,322,830 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 4,749 4,686,925 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 6,210 6,126,882 Note 6.000 05-30-25 AAA 1,652 1,650,958 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 6 7,243 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,547 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 13,929 See notes to financial statements 16 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 8.81% (Cost $13,217,000) U.S. Government Agency 8.81% Federal Home Loan Bank, Discount Note 2.000% (Y) 07-01-08 AAA $13,217 13,217,000 Total investments (Cost $244,359,986)  155.18% Other assets and liabilities, net (55.18%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. IO Interest only (carries notional principal amount) MTN Medium-Term Note (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $40,853,329 or 27.23%of the net assets of the Fund as of June 30, 2008. (Y) Represents current yield on June 30, 2008.  At June 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $245,283,210. Net unrealized depreciation aggregated $12,494,607, of which $3,027,003 related to appreciated investment securities and $15,521,610 related to depreciated investment securities. See notes to financial statements Semiannual report | Investors Trust 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 6-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $244,359,986) $232,788,603 Cash 10,702 Interest receivable 3,493,943 Other prepaid expenses 10,851 Prepaid arrangement fees (Note 5) 22,123 Receivable from affiliates 18,009 Total assets Liabilities Payable for investments purchased 8,831,104 Unrealized depreciation of swap contracts (Note 2) 969,096 Revolving credit agreement (Note 5) 76,000,000 Interest payable (Note 5) 149,703 Payable to affiliates Management fees 320,370 Other 35,809 Other payables and accrued expenses 24,111 Total liabilities Net assets Capital paid-in 171,612,068 Accumulated net realized loss on investments, financial futures contracts and swap contracts (9,898,906) Net unrealized depreciation of investments, financial futures contracts and swap contracts (12,540,479) Accumulated net investment income 841,355 Net assets Net asset value per share Based on 8,322,394 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $18.03 See notes to financial statements 18 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 6-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Interest $9,200,405 Dividends 71,563 Securities lending 24,985 Income from affiliated issuers 12,433 Total investment income Expenses Investment management fees (Note 3) 648,141 Transfer agent fees 40,377 Accounting and legal services fees (Note 3) 12,823 Interest expense (Note 5) 152,580 APS auction fees 105,679 Professional fees 30,479 Registration and filing fees 28,019 Custodian fees 27,358 Trustees fees 25,518 Printing fees 20,637 Miscellaneous 21,106 Total expenses Net investment income Realized and unrealized gain (loss) Net realized loss on Investments (987,349) Financial futures contracts (218,213) Swap contracts (66,883) Change in net unrealized appreciation (depreciation) of Investments (8,900,748) Financial futures contracts 21,000 Swap contracts (89,410) Net realized and unrealized loss Distributions to APS Distributions to APS Series A (781,558) Distributions to APS Series B (779,436) Decrease in net assets from operations 1 Semiannual period from 1-1-08 to 6-30-08. See notes to financial statements Semiannual report | Investors Trust 19 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 12-31-07 6-30-08 1 Increase (decrease) in net assets From operations Net investment income $15,610,261 $8,196,669 Net realized loss (348,592) (1,272,445) Change in net unrealized appreciation (depreciation) (5,454,174) (8,969,158) Distributions to APS (4,563,400) (1,560,994) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (10,845,270) (6,248,830) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 164,374,001 159,641,092 End of period 2 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Includes accumulated net investment income of $454,510 and $841,355, respectively. See notes to financial statements 20 Investors Trust | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 12-31-03 12-31-04 12-31-05 12-31-06 12-31-07 6-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 1.37 1.71 1.70 1.74 1.89 0.99 Net realized and unrealized gain (loss) on investments 1.14 (0.21) (1.07) (0.07) (0.72) (1.23) Distribution to APS 3 (0.02) (0.16) (0.34) (0.50) (0.55) (0.19) Total from investment operations Less distributions to common shareholders From net investment income (1.42) (1.67) (1.47) (1.31) (1.31) (0.75) From net realized gain (0.60)      Total distributions Capital charges Offering costs and underwriting discounts related to APS (0.13)      Net asset value, end of period Per share market value, end of period Total return at net asset value (%) 4 5 5 5 6 Total return at market value (%) 4 6 Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $175 $173 $165 $164 $160 $150 Ratios (as a percentage of average net assets): Expenses net of all fee waivers (excluding interest expense) 0.88 1.16 1.17 1.17 1.16 1.24 7 Interest expense      0.20 7 Expenses net of all fee waivers (including interest expense) 8 0.88 1.16 1.17 1.17 1.16 1.44 7 Net investment income 9 6.25 8.03 8.25 8.80 9.55 10.68 7 Portfolio turnover (%) 245 128 144 63 46 28 See notes to financial statements Semiannual report | Investors Trust 21 F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 12-31-03 12-31-04 12-31-05 12-31-06 12-31-07 6-30-08 1 Senior securities Total APS Series A outstanding (in millions) $43 $43 $43 $43 $43  Total APS Series B outstanding (in millions) $43 $43 $43 $43 $43  Involuntary liquidation preference APS Series A per unit (in thousands) $25 $25 $25 $25 $25  Involuntary liquidation preference APS Series B per unit (in thousands) $25 $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25 $25  Asset coverage per unit 10 $74,836 $74,713 $72,072 $72,917 $71,364  Total debt outstanding end of period (in millions)      $76 1 Semiannual period from 1-1-08 to 6-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 APS Series A and B were issued on 11-4-03. 4 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. 5 Unaudited. 6 Not annualized. 7 Annualized. 8 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of expenses would have been 0.82%, 0.77%, 0.77%, 0.77% and 0.76% for the years ended 12-31-03, 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 9 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the ratios of net investment income would have been 5.81%, 5.36%, 5.47%, 5.77% and 6.26% for the years ended 12-31-03, 12-31-04, 12-31-05, 12-31-06 and 12-31-07, respectively. 10 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements 22 Investors Trust | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Investors Trust (the Fund) is a closed-end diversified investment management company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
